Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 4, 1973, convicting him of criminally selling a dangerous drug in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The error, if any, in the trial court’s admission of the undercover agent’s postarrest identification of defendant from an arraignment photograph was rendered harmless by the independent source of origin for the agent’s in-court identification, to wit, his face-to-face confrontation with defendant during the course of the sale (cf. People v Ray, 50 AD2d 575; People v Figueora, 43 AD2d 648). We have considered defendant’s other arguments and find them to be without merit. Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.